Citation Nr: 0427520	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  03-05 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from August 1961 to 
August 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Columbia, 
South Carolina, Regional Office (RO) that denied service 
connection for low back pain.  

The rating decision under appeal also denied service 
connection for tinnitus.  Appellant appealed the denial of 
the tinnitus claim, but subsequently withdrew his appeal on 
that issue in writing.  The Board's review is accordingly 
limited to the issue on the title page.

Appellant testified in a video hearing before the undersigned 
Veterans Law Judge in June 2004. A transcript of that 
testimony has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326) (2003).  This 
law redefined the obligations of VA and imposed an enhanced 
duty on VA to assist a claimant in developing his claim.  The 
VCAA also imposed an enhanced duty on VA to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was received after the date of enactment of 
the VCAA, so the VCAA applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   In essence, VA must advise a claimant to "give us 
all you've got" in regard to a claim for benefits.  38 
C.F.R. § 3.159(b)(1) (2003).  This has not been clearly done 
in this case.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  The duty to assist 
includes providing medical examination or obtaining medical 
opinion when necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4) (2003).  

The veteran is informed that he should identify any and all 
health care providers from whom he has had treatment since 
separation from service.  Information concerning continuity 
of treatment since service is solicited.

The Board considers a VA medical examination to be necessary 
at this point.  Appellant's service medical records show that 
he received recurring treatment for low back pain while in 
service, and private treatment records show that appellant 
continues to receive treatment for low back pain to this day.  
Appellant has never had a VA examination of the lower back.  
The duty to assist therefore requires VA to afford appellant 
a Compensation and Pension (C&P) medical examination to 
determine what pathologies contribute to his current back 
condition and to provide an opinion regarding whether those 
current pathologies are consequent to appellant's military 
service.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations in regard to appellant's 
claim have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), 38 C.F.R. § 3.159 
(2003), and any other legal precedent.  
See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Appellant should 
be advised to "give us all you've got" 
in regard to his claim.  If it is 
indicated that there is additional 
evidence to be obtained, the parties 
responsible should undertake to obtain 
that evidence.  To the extent that 
appellant's assistance is needed in 
obtaining or identifying pertinent 
records, that assistance should be 
requested.  Specifically, he is 
notified that he should list all health 
care providers from whom he has 
received treatment for this disorder 
from separation from service to the 
present.  As noted, his assistance 
should be requested as needed in 
obtaining pertinent information.

2.  Thereafter, a VA C&P examination of 
the lower back should be scheduled.  
All indicated tests should be 
accomplished and all clinical findings 
should be reported in detail.  The 
claims folder should be provided to the 
examiner(s) for review prior to the 
examination(s).  The examiner should, 
initially, identify any and all 
pathologies present.  Thereafter, the 
examiner should provide an opinion as 
to whether, based on the physical 
examination and the medical evidence of 
record, it is at least as likely as not 
that appellant's current lower back 
disorder was incurred in or aggravated 
by military service.  If the examiner 
cannot provide an etiological opinion 
without resorting to speculation, the 
examiner should so indicate.

3.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate 
appellant's claim for service 
connection of lumbosacral strain.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a Supplemental Statement of the Case (SSOC) and 
afforded a reasonable opportunity to respond thereto.  The 
SSOC should include the new rating criteria and a discussion 
of their application to this claim.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  No action is required of the appellant until he is 
notified.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




